Per Curiam.
“On motion to nonsuit, the evidence must be considered in the light most favorable to the state, and the state is entitled to every reasonable intendment thereon and every reasonable ■inference therefrom. Contradictions and discrepancies, even in the state’s evidence, are for the jury to resolve, and do not warrant non-suit. Only the evidence favorable to the state will be considered, and and defendant’s evidence relating to matters of defense, or defendant’s evidence in conflict with that of the state, will not be considered.” Strong, N. C. Index, 2d Ed., Criminal Law, § 104.
The State’s evidence' identifying the defendants as the perpetrators of the offenses was circumstantial, but in determining the sufficiency of the evidence to withstand a motion for judgment as of nonsuit, it is immaterial whether the evidence is circumstantial or direct or both. State v. Tillman, 269 N.C. 276, 152 S.E. 2d 159. *591It is sufficient that there be substantial evidence of each material element of the offense and that the defendant was the guilty party. State v. Stephens, 244 N.C. 380, 93 S.E. 2d 431.
When considered in accordance with these rules, the evidence in this record is sufficient to support a finding that the locked door of Jones Smoke Shop was forced open, the smoke shop was entered for the purpose of committing larceny therein and that a quantity of beer of substantial value was stolen and removed therefrom by the persons so breaking and entering. It is also sufficient to support a finding that each of the defendants entered the smoke shop unlawfully at the time when the breaking and entering and the larceny were committed. Thus, the evidence was sufficient to justify the denial of the motions for judgment as of nonsuit and the submission of the cases to the jury, which found each defendant guilty of each of the offenses charged in the indictment.
No error.